          2
          Case 1:20-cv-01017-KPF Document 90 Filed 06/09/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

XO GLOBAL LLC,
                                                      Civil Action No. 1:20-cv-01017-KPF

                      Plaintiff,

               v.
                                                      VOLUNTARY DISMISSAL OF ACTION,
PETER BONSIGNORE, EVAN MERLIS,                        WITH PREJUDICE
MATTHEW O’DONNELL, AND WHEELS
UP PARTNERS LLC,

                      Defendants.

       THIS MATTER having been opened to the Court by Greenberg Traurig, LLP, attorneys

for Plaintiff, XO Global LLC (“XO”), and the Court being fully advised, pursuant to paragraph

(xviii) of the July 13, 2020 Consent Order for Injunctive Relief [DE 87] (“Consent Order”), as no

applications for relief have been filed pursuant to that Consent Order, Plaintiff XO agrees to

voluntarily dismiss this action with prejudice, therefore;

               IT IS on this _____
                             9th day of __________________,
                                            June            2021;

       ORDERED that Plaintiff’s Complaint against Defendants in the above action be and

hereby is dismissed with prejudice, and without costs and fees; and it is further

                                                                                  14 days of
       ORDERED, that a true copy of this Order be served upon all parties within ____

the date hereof.


                                                      ______________________________
                                                       Hon. Katherine Polk Failla, U.S.D.J.
         Case 1:20-cv-01017-KPF Document 90 Filed 06/09/21 Page 2 of 2


THE UNDERSIGNED HEREBY CONSENT TO ENTRY OF THE WITHIN ORDER:

                                 GREENBERG TRAURIG, LLP


Dated June 8, 2021                  /s Michael J. Slocum
                                    Michael J. Slocum
                                    Noel A. Lesica
                                    slocumm@gtlaw.com
                                    lesican@gtlaw.com
                                    GREENBERG TRAURIG LLP
                                    200 Park Avenue
                                    New York, NY 10166
                                    Tel: (212) 801-9200
                                    Facsimile: (212) 801-6400
                                    Attorneys for Plaintiff,
                                    XO Global LLC




                                      2
